

Exhibit 10.64

HOLLYFRONTIER CORPORATION

NOTICE OF GRANT OF RESTRICTED STOCK UNITS
(Non-Employee Director Award)
Pursuant to the terms and conditions of the Plan (as defined below), and the
associated Restricted Stock Unit Agreement (Non-Employee Director Award) which
has been made separately available to you (the “Agreement”), you are hereby
granted an award to receive the number of Restricted Stock Units (“RSUs”) set
forth below, whereby each RSU represents the right to receive one Share, plus
rights to certain dividend equivalents described in Section 3 of the Agreement,
under the terms and conditions set forth below, in the Agreement, and in the
Plan. Capitalized terms used but not defined herein shall have the meanings set
forth in the Plan or the Agreement. You may obtain a copy of the Plan and a copy
of the prospectus related to the Shares by following the instructions attached
as Appendix A. Additionally, you may request a copy of the Plan or the
prospectus by contacting Cara Whitesel at Cara.Whitesel@hollyfrontier.com or
214.871.3883.
Grantee:


______________________
Date of Grant:


______________________ (“Date of Grant”)
Number of Restricted Stock Units:


______________________
Plan:
Please check one box, the plan checked below is the “Plan”:


□ The HollyFrontier Corporation Long-Term Incentive Compensation Plan
□ The HollyFrontier Corporation Omnibus Incentive Compensation Plan




Vesting Schedule:
The RSUs granted pursuant to the Agreement will become vested and be
nonforfeitable as of December 1, 2013; provided, that, you continue to serve as
a member of the Board to such date. Shares will be issued with respect to the
RSUs as set forth in Section 6 of the Agreement (which Shares when issued will
be transferable and nonforfeitable). All of the RSUs awarded to you pursuant to
this Notice of Grant of Restricted Stock Units shall become fully vested upon
(a) your death (b) your Retirement, (c) your Disability, or (d) the occurrence
of a Change in Control, provided you are then serving as a member of the Board
immediately prior to the Change in Control.



The Shares you receive upon settlement will be taxable to you in an amount equal
to the closing price of the Shares on the date of settlement (or, if such date
is not a business day, the last day preceding such day). By accepting the RSUs
you acknowledge and agree that (a) you are not

1
US 1088113v.2

--------------------------------------------------------------------------------



relying on any written or oral statement or representation by the Company, its
affiliates, or any of their respective employees, directors, officers, attorneys
or agents (collectively, the “Company Parties”) regarding the tax effects
associated with this Notice of Grant of Restricted Stock Units and the Agreement
and your receipt, holding and vesting of the RSUs, (b) in accepting the RSUs you
are relying on your own judgment and the judgment of the professionals of your
choice with whom you have consulted, and (c) a copy of the Agreement and the
Plan has been made available to you. By accepting the RSUs you hereby release,
acquit and forever discharge the Company Parties from all actions, causes of
actions, suits, debts, obligations, liabilities, claims, damages, losses, costs
and expenses of any nature whatsoever, known or unknown, on account of, arising
out of, or in any way related to the tax effects associated with this Notice of
Grant of Restricted Stock Unit and the Agreement and your receipt, holding and
the vesting of the RSUs.


HollyFrontier Corporation




    
Michael C. Jennings, Chief Executive Officer



2
US 1088113v.2

--------------------------------------------------------------------------------




Appendix A



A-1
US 1088113v.2